                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI


MICHELLE HOLLOWAY,                                )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )   Case No. 2:21-cv-04033-MDH
                                                  )
C.R. BARD, INC., et al.,                          )
                                                  )
                       Defendants.                )


                                              ORDER

       Before the Court is the Parties’ Agreed Joint Motion to Stay Proceedings (Doc. 15). The

Parties request that this Court enter an Order temporarily staying discovery and all pretrial

deadlines imposed by the Court until July 2, 2021, to allow the Parties to resolve this case and to

finalize pre-transfer settlement discussions. The Court GRANTS the Parties’ Motion and

discovery and all pretrial deadlines are stayed until July 2, 2021.



IT IS SO ORDERED.

Dated: March 29, 2021                                          /s/ Douglas Harpool______
                                                              DOUGLAS HARPOOL
                                                              United States District Judge




         Case 2:21-cv-04033-MDH Document 17 Filed 03/29/21 Page 1 of 1
